Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments filed 03/15/2021.  Claims 1-2, 4-10, 12-18, and 20 are currently pending, of which claims 1, 9, and 17 are independent.

Claim Rejections - 35 USC § 112
3.	In the Non-Final Office Action dated 12/21/2020, claims 5-8 and 13-16 were rejected under 35 U.S.C. 112(b) as being indefinite.  In view of Applicants’ most recent amendments, the aforementioned rejection is withdrawn. 

4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended claim 1 recites, in part, “acquiring a first moving direction and a first moving distance of the mobile terminal which moves …”  The claim further recites in part “shortening a distance between the mobile terminal and the target application when a moving operation of a user on the mobile terminal is detected, according to the moving operation, and determining a first distance between mobile terminal and the target application.”  As indicated by the underlined portions of the claim, no less than three distinct “distance” elements are recited, and it is unclear whether Applicants intend for them to be distinct distances, e.g. such that three different distances and three different “moving” steps/actions are implicitly captured by the claim.  Based on the Examiner’s understanding of the claimed invention, the Examiner believes Applicants only intend to claim/capture one distinct moving and distance pairing, which is contrary to how the claim reads on its face.  Hence, the claim is rendered vague and indefinite.  The Examiner recommends further amending the claim to cleanly delineate, i.e. using proper antecedent basis, how many distances and moving elements are in fact required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2, 4-6, 9-10, 12-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9465445 (“Burckard”) in view of U.S. Patent Application Publication No. 2009/0217211 (“Hildreth”) and further in view of U.S. Patent Application Publication No. 2018/0364808 (“Pahud”)1.
Regarding claim 1, BURCKARD teaches a method for launching an application (column 1 lines 37-39, and column 3 lines 33-38 and 50-52: a UI framework for switching among active and/or sleeping applications (also see, e.g., column 3 lines 57-63 for a discussion about the covered/contemplated application state as it relates to the application activation framework)), applied to a mobile terminal (column 1 lines 13-14 and column 3 lines 50-55 discussing “smart devices”, e.g. upon which applications are hosted and executing, the smart devices include various examples of “mobile terminals” as recited (such as smart phones, tablets, PDAs, smart watches, etc.)), comprising:
presetting one or more respective initial positions for one or more applications, wherein the one or more respective initial positions of the one or more applications are located outside the mobile terminal (FIG. 2, and column 5 lines 17-27, teaching the association of numerous active/sleeping applications with numerous directions, and where these associated applications are latent and not onscreen but are selectively activated/invoked/summoned when the user makes a qualifying gesture in an associated direction corresponding to a particular application (the effect of which is that the user is gesturing to a direction and hence a space that is offscreen (i.e., beyond the edge of the device itself) but corresponding to a particular target application, e.g. to activate/invoke/summon the application));
determining a target application from the one or more applications according to the current position of the mobile terminal and shortening a distance between the mobile terminal and the target application when a moving operation of a user on the mobile terminal is detected, according to the moving operation (the user’s direction-specific “flicking” of their mobile device, e.g. to activate/invoke/summon the application corresponding to the direction (column 4 lines 18-21, column 5 lines 17-27, and column 6 lines 4-36 for example) is used to essentially determine a target application as recited, and the flicking of the device in the particular direction may characterized as shortening a distance between an original position of the device and an offscreen space in an associated direction that corresponds to the particular target application (where the result of the flicking gesture/motion may be to move the user’s device from the original position to a position that is displaced therefrom and implicitly closer to the aforementioned offscreen space for example)).

In view of the above, Burckard teaches activation/invocation/summoning of an application when a user flicks their mobile device in a particular direction associated with the particular application. The Examiner respectfully submits, as discussed above, that the flicking is implicitly a “shortening” of a distance, e.g. as recited (or is at least quite analogous in terms of being a user’s input to indicate a direction and a UI feature associated therewith), which Burckard explicitly teaches as a condition for triggering the activation/invocation etc.  That said, Burckard is silent as to any numerical/value comparison relating thereto, e.g. one that might involve a comparison with a distance threshold for example, and accordingly Burckard does not teach the entirety of the further limitations of acquiring a first moving direction and a first moving distance of the mobile terminal which moves based on an original position, wherein the original position is a position where the mobile terminal is located before moving and determining a current position of the mobile terminal based on the first moving direction and the first moving distance and determining a first distance between the mobile terminal and the target application and launching the target application when the first distance is less than a preset threshold.  Rather, the Examiner relies upon HILDRETH and PAHUD to teach what Burckard otherwise lacks.  For example, Hildreth’s [0028] and FIG. 1 discussing an application-activation framework and corresponding GUI that is premised on the association of selectable applications corresponding to selectable spatial directions/orientations, and particularly per [0023] the GUI and selection steps undertaken by the user may be performed when a user holds or tilts their device in a particular manner to indicate the direction/orientation and hence the corresponding application (e.g., comparable to Burckard’s flicking as discussed above), and further and critically to the aforementioned limitations the Examiner submits, per [0065]-[0067], that spatial thresholds may be used to implement the gesture and gesture-recognition aspect of the selection step so that the user’s gesture/motion steps may be afforded ease of use-type benefits ([0066]: “Such a configuration may allow for …. ”).  Further, Pahud’s [0080]-0081] teaches a comparable framework where an actual device displacement is detected and compared to a distance threshold, e.g. to activate/permit further processing based on the threshold requirement being satisfied.  That is to say, any motion indication/gesture in an action/gesture-recognition framework, e.g. per Burckard and Hildreth for example, can feasibly be modified to activate/commit upon condition of threshold satisfaction, e.g. per Pahud, to insure that the action/gesture was one that the user sufficiently committed to (and not a merely inadvertent one).
Burckard and Hildreth are directed to gesture/motion-driven frameworks for selecting a spatially-associated application/icon for activation/launching, and hence are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hildreth’s and Pahud’s threshold elements into Burckard’s framework with a reasonable expectation of success, e.g. to improve Burckard’s selection and activation aspect by registering/committing the user’s engagement only when a threshold is satisfied, and thereby by forgiving jitter and inadvertent and unintended invocation (e.g., as discussed per Hildreth’s [0065]) and otherwise promoting ease of use (e.g., Hildreth’s [0066]).

Regarding claim 2, Burckard in view of Hildreth and Pahud teaches the method of claim 1, as discussed above.  The aforementioned references further teach distributing the one or more applications on a same plane according to a first preset rule or, distributing the one or more applications on different planes according to a second preset rule, wherein the planes on which different applications are distributed are parallel to one another or, distributing the one or more applications in a preset stereoscopic space according to a third preset rule (Burckard’s FIGs. 2A-2B and 3 teaching 

Regarding claim 4, Burckard in view of Hildreth and Pahud teaches the method of claim 1, as discussed above.  The aforementioned references further teach the limitations of detecting the moving operation of the user on the mobile terminal and acquiring, according to the moving operation, a second moving direction and a second moving distance of the mobile terminal which moves based on the current position and determining the first distance between the mobile terminal and the target application according to the current position of the mobile terminal, the initial position of the target application, the second moving direction and the second moving distance (as discussed per claim 1, the cited references teach a user’s ability to flick/move a mobile device in a direction to invoke/summon an application that is associated with that direction for example (see, e.g., Burckard: FIG. 2, and column 5 lines 17-27, and also column 4 lines 18-21, column 5 lines 17-27, and column 6 lines 4-36), and to the extent that Burckard and/or Hildreth teach these features for a single direction and a single application among many directions for many applications, it logically follows that the same is taught for a second direction and a second application (for example, if the user chooses to invoke a second application following/after the invocation of a first application)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Burckard in view of Hildreth and Pahud teaches the method of claim 4, as discussed above.  The aforementioned references further teach wherein the first moving direction and the second moving direction are acquired via at least one of an acceleration sensor, a gyroscope sensor  arranged on the mobile terminal (Burckard: gyroscope (column 4 lines 34, 41, and 48) and accelerometer (column 4 line 42 and 48)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Burckard in view of Hildreth and Pahud teaches the method of claim 4, as discussed above.  The aforementioned references further teach wherein the first moving direction and the second moving direction are at least one of upward, downward, leftward, rightward, forward and backward (Burckard: FIG. 3 showing directional aspects that are upwards (for “First Application”), to the right (for “Second Application”), downwards (for “Third Application”), and to the left (for “Fourth Application”)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites at least one processor and at least one memory, which are further taught per Burckard’s column 4 line 50 (“controller”), column 5 line 1 (“CPU”), and column 4 line 63 (“memory”).

Regarding claim 10, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory storage medium, which are further taught per Burckard’s column 4 line 63 (“memory”, which is further clarified in the discussion as inclusive of RAM and/or ROM for example).

Regarding claim 18, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.


10.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burckard in view of Hildreth and Pahud and further in view of U.S. Patent Application Publication No. 2014/0187166 (“Choi”).
Regarding claim 7, Burckard in view of Hildreth and Pahud teaches the method of claim 4, as discussed above.  The aforementioned references teach the recognition and processing of mobile device motion, orientation, etc. to result in selective activation/invocation of device processes/applications and the like.  That said, the aforementioned references do not teach the further limitation of acquiring a moving speed of the mobile terminal via an acceleration sensor and a timer arranged on the mobile terminal and integrating the moving speed to acquire the first moving distance and the second moving distance.  Rather, the Examiner relies upon CHOI to teach that which Burckard and Hildreth and Pahud may otherwise lack, see e.g. Choi’s [0099] discussing the use of a device’s timer element to determine device motion/movement.
Burckard and Hildreth and Pahud are directed to gesture/motion-driven frameworks for selecting a spatially-associated application/icon for activation/launching, and hence are similarly directed and therefore analogous.  Similarly, Choi contemplates device motion/movement characterization to drive further device function/processing, and is therefore likewise analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi’s timing element as taught with Burckard’s framework with a reasonable expectation of success, e.g. to provide an intuitive way to determine motion elements such as speed or acceleration that depend upon displacement calculations and especially time determinations – upon which movement/motion for the device can be characterized and hence relied upon as Burckard for example depends.

Regarding claim 15, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.


11.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burckard in view of Hildreth and Pahud and further in view of U.S. Patent Application Publication No. 2015/0269436 (“Kim”).
Regarding claim 8, Burckard in view of Hildreth and Pahud teaches the method of claim 4, as discussed above.  The aforementioned references teach the recognition and processing of mobile device the aforementioned references do not teach the further limitation of acquiring an ambient image via a camera sensor arranged on the mobile terminal and acquiring a distance between each two adjacent frames in the ambient image and adding the distances between the adjacent frames together to acquire the first moving distance and the second moving distance.  Rather, the Examiner relies upon KIM to teach that which Burckard and Hildreth and Pahud may otherwise lack, see e.g. Kim’s [0005], [0009], and [0021] discussing the use of a device’s camera element to determine device motion/movement in a manner that is consistent with what has been claimed (e.g. determination of displacement of fixed elements in images obtained via the device camera as a means to determine the device’s motion for example).
Burckard and Hildreth and Pahud are directed to gesture/motion-driven frameworks for selecting a spatially-associated application/icon for activation/launching, and hence are similarly directed and therefore analogous.  Similarly, Kim contemplates device motion/movement characterization to drive further device function/processing, and is therefore likewise analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s imaging element as taught with Burckard’s framework with a reasonable expectation of success, e.g. to provide an intuitive way to determine motion elements such as speed or acceleration that depend upon displacement calculations and especially time determinations – upon which movement/motion for the device can be characterized and hence relied upon as Burckard for example depends.

Regarding claim 16, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.


Response to Arguments
12.	Applicant’s arguments with respect to pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection that rely, in part, upon US Patent Application Publication No. 2018/0364808 (Pahud), which Applicants cited in the IDS filed 02/25/2021.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0335939  Lu
US 2017/0195736 Chai
US 2017/0235439 Karunamuni
US 2017/0192642 Fishman
US 2016/0132119 Temple
US 10956029 O’Rourke

14.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/25/2021 prompted the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As cited in Applicants’ recent IDS filed 02/25/2021.